Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              March 16, 2020

The Court of Appeals hereby passes the following order:

A20E0035. DAVIYOHN FULTON v. WILPRO ENTERPRISES, INC., D/B/A
    SERVPRO OF DOUGLASVILLE, ZDW-22, INC. D/B/A SERVPRO OF
    CONYERS/COVINGTON AND JAMES D. WALLS, INDIVIDUALLY.

      Upon consideration of the APPELLEE’S Motion for Reconsideration in the
above styled case, the motion is hereby GRANTED and the case is reinstated. The
Court hereby denies the emergency motion order issued on March 12, 2020.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/16/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.